IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-60066



SHANNAN LEE STOLTZ,
                                               Plaintiff-Appellant,

                               versus

CITY OF BILOXI,
                                                Defendant-Appellee.
____________________________

SHANNAN LEE STOLTZ,
                                               Plaintiff-Appellant,

                               versus

CITY OF BILOXI, MISSISSIPPI;
THOMAS MOFFETT, Individually and
in his Official Capacity as
Director of Public Safety
for the City of Biloxi,
                                               Defendants-Appellees.



          Appeal from the United States District Court
            For the Southern District of Mississippi
                        (1:98-CV-191-BrR)

                         December 7, 2000

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     We have had the benefit of briefs and oral argument by able

counsel in this case.   We are not persuaded that the district court

erred in its grant of summary judgment.

     AFFIRMED.




                                  2